PER CURIAM.
These cases, consolidated on appeal, involve the constitutionality of Act. No. 325 of 1974, dealing with local option ordinances prohibiting the sale of alcoholic beverages. The trial court held the statute unconstitutional. The Winn Parish Police Jury appealed.
Subsequent to the lodging of the appeal, this Court held Act. No. 325 of 1974 unconstitutional in Tolar v. Louisiana, La., 315 So.2d 22 (1975). That decision controls the disposition of the present cases.
For the reasons assigned, the judgments of the district court are affirmed.
SANDERS, C. J., dissents with written reasons.
SUMMERS, J., dissents.